Order entered November 22, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01129-CV

                          IN RE PATRICK DAUGHERTY, Relator

                 Original Proceeding from the 68th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 12-04005

                                           ORDER
       Before the Court is relator’s unopposed motion for leave to file reply brief. We GRANT

the motion. Relator’s reply brief shall be filed on or before December 20, 2017.


                                                      /s/   ADA BROWN
                                                            JUSTICE